                  Case 20-10343-LSS            Doc 3265       Filed 05/06/21       Page 1 of 27



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


     In re:                                                     Chapter 11

     BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
     DELAWARE BSA, LLC,
                                                                Jointly Administered
                                   Debtors.
                                                                Re: D.I. 2592 and 2594


        PCVA CLAIMANTS’ OBJECTION TO THE ADEQUACY OF DEBTORS’
    DISCLOSURE STATEMENT IN SUPPORT OF AMENDED CHAPTER 11 PLAN OF
                           REORGANIZATION
           On April 13, 2021, the Debtors filed a Second Amended Chapter 11 Plan of Reorganization

for Boy Scouts of America and Delaware BSA, LLC (Dkt. No. 2592) (“the Plan”), and on April 14,

2021, the Debtors filed a Disclosure Statement for the Second Amended Chapter 11 Plan of

Reorganization for Boy Scouts of America and Delaware BSA, LLC (“the Disclosure Statement”)

(Dkt. No. 2594).

           The Claimants represented by Pfau Cochran Vertetis Amala PLLC (the “PCVA Claimants”)1

are survivors of childhood sexual abuse who each filed a Sexual Abuse Survivor Proof of Claim. As

reflected in their individual proof of claim, the story of each of these survivors is unique, including

how they were sexually abused, how the abuse affected them, and the circumstances that led to the

abuse. As a group, their proofs of claim reflect abuse that occurred every year from the early 1940s

to 2010. The sexual abuse they suffered includes fondling, masturbation, oral copulation, and anal

penetration, and many of them report either physical violence or threats of physical violence on them

or their loved ones. Declaration of Jason Amala in Support of PCVA Claimants’ Objection to the

Adequacy of the Debtors’ Disclosure Statement in Support of Amended Chapter 11 Plan of

Reorganization (“Amala Decl.”) at ¶ 4.


1
    See attached Appendix A, which lists the Sexual Abuse Survivor Proof of Claim numbers for the PCVA Claimants.
                                                          1
               Case 20-10343-LSS          Doc 3265    Filed 05/06/21     Page 2 of 27



   I.        Many PCVA Claimants Have Strong and Compelling Claims Against Non-Debtor
             Entities

        Many of the PCVA Claimants have strong and compelling claims against non-Debtor entities,

including a local council and a charter organization. For example, approximately 236 PCVA

Claimants have identified claims against a local council in California, including at least 58 claims

against the Greater Los Angeles Area Council, and approximately 143 PCVA Claimants have

identified claims against a local council in New York. Similarly, approximately 88 PCVA Claimants

have identified claims against the United Methodist Church, and approximately 48 PCVA Claimants

have identified claims against the Church of Jesus Christ of Latter-Day Saints. As noted below,

many of these non-Debtor entities may have significant assets and their own insurance separate and

apart from any insurance maintained by the Debtors. Moreover, even without the benefit of

discovery, which has been stayed due to the preliminary injunction, many of the PCVA Claimants

already have strong and compelling claims against non-Debtor entities based solely on the bare

amount of publicly available information. Amala Decl., at ¶ 5.

        A.      Exemplar Claims Against Non-Debtor Entities: Local Councils

        The Debtors unquestionably failed to take reasonable steps to protect the PCVA Claimants

and other children from the danger of being sexually abused, particularly given their failure to warn

Scouts and their parents of that danger despite tracking abusive Scout leaders since the 1920s.

However, in many instances the liability of the Debtors is eclipsed by the liability of a local council

who allowed a known or alleged sex predator to serve as a Scout leader in their jurisdiction. Amala

Decl., at ¶ 6. The following examples are just a small fraction of the strong claims that some PCVA

Claimants have against a local council.




                                                  2
              Case 20-10343-LSS        Doc 3265      Filed 05/06/21    Page 3 of 27



       Evergreen Council / Mount Baker Council (Washington State)

       The Evergreen Council in Washington State allowed two known sexual predators to work in

leadership positions at the Fire Mountain Boy Scout Camp. Amala Decl., at ¶ 7. The Scout leaders,

Allen Ewalt (“Ewalt”) and Charles Grewe (“Grewe”), sexually abused Claimant No. 72129 at Fire

Mountain. Amala Decl., at ¶ 8. The sexual abuse occurred from approximately 1981 to 1982, when

Claimant No. 72129 was just 16 to 17 years old, and included Grewe groping Claimant No. 72129’s

genitals and Ewalt anally penetrating him with an object. Amala Decl., Ex. 1, at 8-9.

       At the time Ewalt and Grewe sexually abused Claimant No. 72129, the Fire Mountain Boy

Scout Camp was owned and operated by the Evergreen Council, which is now known as the Mount

Baker Council. Amala Decl., at ¶ 7. There is no question that the Evergreen Council is liable for

the sexual abuse endured by Claimant No. 72129 at the Fire Mountain Boy Scout Camp because

there is no question that the Evergreen Council knew that both Ewalt and Grewe were sex offenders

who posed a danger to the children at Fire Mountain. Amala Decl., at ¶ 8-9.

       In 1980, the Evergreen Council advocated for Ewalt’s reinstatement into Scouting even

though he had previously been banned from Scouting for sexually abusing multiple Scouts while he

was their Scout leader. Amala Dec., Ex. 3, at 18 (“[w]e realize that the error which Mr. Ewalt made

occurred in 1964 or 1965, and that many years have passed, since that time”). In fact, Ewalt even

confessed to the Evergreen Council that he had sexually abused Scouts in Iowa, characterizing it as

a “dumb mistake he made several years ago.” Id. at 19. Despite knowing that Ewalt had literally

molested children in Scouting, and admitted to it, the Evergreen Council allowed him to serve as the

Health and Safety Officer (e.g., the camp medic) at Fire Mountain Boy Scout Camp, a position that

allowed him to sexually abuse Claimant No. 72129 and many other children. Id. Ewalt’s sexual

abuse of Claimant No. 72129 included Ewalt anally penetrating Claimant No. 72129 with an object

under the guise of medical treatment. Amala Decl., Ex. 1, at 9-10.



                                                 3
              Case 20-10343-LSS         Doc 3265     Filed 05/06/21     Page 4 of 27



       The liability of the Evergreen Council as to Grewe’s abuse of Claimant No. 72129 is equally

clear and compelling. In 1979, the Camp Director at Fire Mountain Boy Scout Camp received a

complaint that Grewe had sexually abused a Boy Scout at the camp. Amala Decl., at ¶ 9. Just two

years later, in 1981, the Evergreen Council received a police report detailing allegations that Grewe

had sexually abused multiple minors in a Boy Scout Troop. Id. Despite the alarming evidence that

Grewe was using his position as a Scout leader to molest Boy Scouts, the Evergreen Council allowed

him to continue serving as the Aquatics Director at Fire Mountain Boy Scout Camp, a position that

allowed him to sexually abuse Claimant No. 72129 and many other children. Id. Grewe’s sexual

abuse of Claimant No. 72129 included groping of his genitals. Amala Decl., Ex. 1, at 9.

       The PCVA Claimants do not know how many other Boy Scouts have filed claims for sexual

abuse at the Fire Mountain Boy Scout Camp, but at least one other PCVA Claimant was sexually

abused at the camp. Amala Decl., at ¶ 7. In approximately 1980, Grewe used his position at the

camp to sexually abuse Claimant No. 7952. Amala Decl., Ex. 2, at 8. Grewe’s sexual abuse of

Claimant No. 7952 happened after the Camp Director received a complaint that Grewe had sexually

abused a Boy Scout at the camp. Amala Decl., at ¶ 9. The sexual abuse included Grewe fondling,

masturbating, orally copulating, and anally raping Claimant No. 7952, and Grewe forcing Claimant

No. 7952 to fondle, masturbate, and orally copulate him. Amala Decl., Ex. 2, at 9.

       Despite multiple complaints about Grewe, it does not appear the Evergreen Council ever took

any steps to prevent him from using his position as a Scout leader to sexually abuse children. Amala

Decl., at ¶ 9. It was not until 1987, after Grewe had been working at Fire Mountain for almost ten

years, that Grewe was arrested and convicted for sexually abusing children as a result of his

employment as a school bus driver. Id. As of the bankruptcy filing, PCVA had represented at least

ten Boy Scouts who were sexually abused by Grewe and/or Ewalt at the Fire Mountain Boy Scout

Camp. Amala Decl., at ¶ 10.



                                                 4
              Case 20-10343-LSS         Doc 3265      Filed 05/06/21     Page 5 of 27



       Some of the claims of the PCVA Claimants were close to resolving their state court lawsuits

when the Debtors filed for bankruptcy. Amala Decl., at ¶ 10. For example, Claimant No. 7952 was

pursuing a lawsuit in Washington state court against the Debtors and the Evergreen Council. Id.

When the Debtors filed for bankruptcy, Claimant No. 7952 had already conducted significant

discovery and his case was scheduled for trial on August 3, 2020. Id. Claimant No. 7952 would

have been ready for trial on that date because of his own discovery and because earlier abuse

survivors who sued the Evergreen Council pursued discovery that established its liability for abuse

by Ewalt and Grewe. Id. For example, those prior claimants deposed Grewe, a Scout leader who

worked with Grewe, the former Camp Director of Fire Mountain Scout Camp, and other Scouts who

were sexually abused by Grewe. Id. During those depositions, Grewe, the Scout leader who worked

with Grewe, and the other Scouts who were sexually abused by Grewe all testified that Grewe’s

sexual abuse of Scouts had been reported to the Camp Director of Fire Mountain Scout Camp as

early as 1979. Amala Decl., Ex. 4. Despite the Evergreen Council’s clear liability, Claimant No.

7952 lost his trial date because the Debtors filed for bankruptcy. Amala Decl., at ¶ 10.

       Atlantic Area Council / Jersey Shore Council (New Jersey)

       The Atlantic Area Council in New Jersey, now known as the Jersey Shore Council, allowed

an alleged sex offender to serve as a Scout leader despite the fact that the Debtors encouraged it not

to do so. Amala Decl., at ¶ 11. The Scout leader, George J. Diegelman (“Diegelman”), then used

his position as a Scout leader with the Atlantic Area Council to sexually abuse Claimant No. 25282.

Id. The sexual abuse occurred from approximately 1992 through 1994, when Claimant No. 25282

was just 12 to 14 years old. Amala Decl., Ex. 5, at 9.

       Approximately six years prior to when he sexually abused Claimant No. 25282, Diegelman

was placed in the Debtors’ Ineligible Volunteer Files (“IV Files”) in response to allegations that he

sexually abused youth Scout members.         Amala Decl., Ex. 6, at 21.      Specifically, Scouts in

Diegelman’s Scout Troop complained that Diegelman (1) stripped them of their clothes; (2) placed
                                                  5
               Case 20-10343-LSS       Doc 3265     Filed 05/06/21     Page 6 of 27



shaving cream on their genitals; (3) rolled them in sand while they were naked; and (4) exposed his

genitals to them. Id. After Diegelman appealed, however, the Atlantic Area Council reinstated him

on a “probationary” basis. Id. at 25. When the Debtors disagreed with the Atlantic Area Council’s

decision and recommended removing Diegelman from Scouting, the Atlantic Area Council

protested, arguing that a suspension will appear as a form of “double jeopardy” and “will bring a

lawsuit.” Id. at 6. (emphasis in original). The Atlantic Area Council ignored the Debtors’ concerns

and allowed Diegelman to remain as a Scout leader. Id. at 5. Diegelman used his position as a Scout

leader to begin sexually abusing Claimant No. 25282 approximately six years later. Amala Decl.,

Ex. 5, at 9. Diegelman’s sexual abuse of Claimant No. 25282 occurred at least 25 times and included

Diegelman fondling and masturbating Claimant No. 25282. Id. at 9-10.

        Piedmont Council (North Carolina)

        Like the Evergreen Council and the Atlantic Area Council, the Piedmont Council in North

Carolina also allowed a known sexual abuser to serve as a Boy Scout leader. Amala Decl., at ¶ 13.

In approximately 1978, the Piedmont Council received a complaint that Scout leader Marcus F.

Bumgarner (“Bumgarner”) had fondled multiple Scouts at a Scout Camp and threatened to break

their penises. Amala Decl., Ex. 8, at 26. Rather than ban Bumgarner from Scouting, the Piedmont

Council placed him “on probation” for eighteen months. Id. at 19. Just seven months later, during

that “probation,” Bumgarner used his position as a Scout leader to sexually abuse Claimant No.

35219. Amala Decl., Ex. 7, at 9. Notably, the sexual abuse against Claimant No. 35219 was nearly

identical to the sexual abuse that was previously reported to the Piedmont Council – Bumgarner

fondled and masturbated Claimant No. 35219 and another Boy Scout during a Scout camping trip.

Id. at 9-10.

        Theodore Roosevelt Council / Grand Canyon Council (Arizona)

        The Theodore Roosevelt Council in Arizona, now known as the Grand Canyon Council,

allowed a Scout leader to remain in Scouting despite knowing that he had been charged with five
                                                6
              Case 20-10343-LSS         Doc 3265      Filed 05/06/21    Page 7 of 27



counts of child molestation in California and was supposed to be banned from Scouting. Amala

Decl., Ex. 10, at 9-10. The Scout leader, Henry Falk (“Falk”), then used his position as a Scout

leader with the Theodore Roosevelt Council to sexually abuse Claimant No. 4680. Amala Decl., Ex.

9, at 7. The sexual abuse occurred in approximately 1985, when Claimant No. 4680 was 13 to 14

years old, and included Falk fondling Claimant No. 4680, photographing Claimant No. 4680 naked,

and forcing Claimant No. 4680 to fondle and masturbate him. Id. at 9-11.

       In 1983, approximately two years before he sexually abused Claimant No. 4680, Falk was

charged with five counts of child molestation in California. Amala Decl., Ex. 10, at 10-12. In

response to the criminal charges, the Forty-Niner Council in California wrote to the Debtors and the

“Western Region” of local councils, which included the Theodore Roosevelt Council, confirming

that Falk would be banned from Scouting. Id. at 9. However, despite being banned, the Theodore

Roosevelt Council allowed Falk to register as a Scout leader in its jurisdiction and to continue

sexually abusing Scouts, including Claimant No. 4680. Amala Decl., at ¶ 16. After Falk was

eventually arrested in 1988, a Scout Executive acknowledged the local councils’ failure to ban Falk,

writing “I think this is the same man we put on the file in 1983.” Amala Decl., Ex. 10, at 5.

       Orange County Council (California)

       Similar to the Theodore Roosevelt Council, the Orange County Council in California also

allowed a known sex offender to work closely with Scouts in its jurisdiction. Amala Decl., at ¶ 17.

In approximately 1976, the Orange County Council hired Rick Turley (“Turley”) as a Program

Director at the Lost Valley Scout Camp. Amala Decl., at ¶ 18. However, in 1975, eighteen months

before the Orange County Council hired Turley, Turley pled guilty to kidnapping a Boy Scout and

was committed to Patton State Hospital as a mentally disordered sex offender. Id. Turley’s crime

was particularly notorious and widely covered by the media because in the commission of the

kidnapping, Turley had hijacked a plane in an attempt to take the Scout to Canada. Id. Despite this,

after Turley was released from Patton State Hospital, the Orange County Council brought him on as
                                                  7
              Case 20-10343-LSS         Doc 3265      Filed 05/06/21     Page 8 of 27



the Program Director at its Boy Scout camp. Id. Two years later, in 1978, Turley used his position

at the Lost Valley Scout Camp to sexually abuse Claimant No. 16263. Amala Decl., Ex. 11, at 9.

The sexual abuse included Turley fondling, masturbating, and anally raping Claimant No. 16263,

and forcing Claimant No. 16263 to fondle and masturbate him. Id. at 9-10

       Greater New York Councils (New York)

       Finally, the Greater New York Councils in New York also allowed a known sex offender to

participate in Scouting as a Scout leader. Amala Decl., at ¶ 19. In 1964, the Greater New York

Councils was notified that its Scout leader, Ernest Morris (“Morris”), was “charged with sodomy on

a 12-year-old boy.” Amala Decl., Ex. 13, at 1. In response, the Greater New York Councils

purportedly banned Morris from Scouting. Id. at 8. However, by the early 1970s, Morris was the

registered Scout leader of Troop 288, which was in the jurisdiction of the Greater New York

Councils. Id. at 6. (“Ernest Morris … [was] registered as a Scoutmaster of Troop 288 until March

31, 1976”). From 1973 to 1975, when Claimant No. 25289 was about 11 to 13 years old, he was a

registered Scout member of Scout Troop 288 and Morris was his Scout leader. Amala Decl., Ex. 12,

at 5-7. Morris used his position as Claimant No. 25289’s Scout leader to sexually abuse him multiple

times. Id. at 9. The sexual abuse included Morris fondling, masturbating, orally copulating, and

anally raping Claimant No. 25289, and Morris forcing Claimant No. 25289 to fondle, masturbate,

and orally copulate him. Id. at 9-10.

       B.      Exemplar Claims Against Non-Debtor Entities: Charter Organizations

       Many charter organizations also failed to take reasonable steps to protect a PCVA Claimant

from being sexually abused. As reflected below, many charter organizations received one or more

complaints that a child in Scouting was being sexually abused by a Scout leader, but they failed to

take any action against the abuser. As with the local council examples described above, the following

claims are just a few claims of PCVA Claimants that illustrate the liability of charter organizations.

Amala Decl., at ¶ 21.
                                                  8
                 Case 20-10343-LSS         Doc 3265      Filed 05/06/21    Page 9 of 27



           Church of Jesus Christ of Latter-Day Saints (“LDS Church”)

           A large number of PCVA Claimants have claims against the LDS Church because it

frequently ignored complaints that its Scout leaders were sexually abusing children or posed a danger

to children in Scouting. Amala Decl., at ¶ 22.

           For example, in 1974, a Mormon member named Robert Gene Metcalf (“Metcalf”) was

arrested in California for sexually abusing a minor boy. Five years later, in 1979, Metcalf was

arrested in Arizona for anally raping a 13-year-old boy. As a result of the 1979 conviction, Metcalf

was sentenced to six years in prison and was excommunicated from the LDS Church. After he was

released from prison, however, the LDS Church allowed Metcalf to return to the Spring Valley Ward

(a local unit of the LDS Church) in Mayer, Arizona, and to serve as a Scout volunteer for one of its

Cub Scout Troops. Amala Decl., at ¶ 22.

           Not surprisingly, Metcalf then used his position as a Scout leader to sexually abuse Claimant

No. 32543 on a Scout camping trip. Amala Decl., Ex. 14, at 8. The sexual abuse occurred in

approximately 1987, when Claimant No. 32543 was approximately 9 years old. Id. Metcalf’s sexual

abuse of Claimant No. 32543 included Metcalf fondling, masturbating, orally copulating, and

digitally penetrating Claimant No. 32543. Id. at 8-10.

           United Methodist Church (“UMC Church”)

           Like the LDS Church, many PCVA Claimants have claims against the UMC Church because

it ignored complaints or warning signs that its Scout leaders posed a danger to children. Amala Decl.,

at ¶ 23.

           For example, in approximately 1975, the UMC Church investigated a Scout leader named

Philippe Verheyen (“Verheyen”) because of complaints that Verheyen “gave alcohol to some Scouts

and abused them.” Amala Decl., Ex. 15, at 4. One of the children Verheyen was sexually abusing

was Claimant No. 12940. Amala Decl., Ex. 16, at 9. Rather than take any action against Verheyen,

or at least remove him from his position as a Scout leader, the UMC Church dropped its investigation
                                                     9
                Case 20-10343-LSS        Doc 3265        Filed 05/06/21    Page 10 of 27



after Verheyen threatened litigation. Amala Decl., Ex. 15, at 4. Undeterred, and still a Scout leader,

Verheyen continued sexually abusing Claimant No. 12940 for another year. Amala Decl., Ex. 16, at

9. Verheyen’s sexual abuse of Claimant No. 12940 included Verheyen fondling and masturbating

Claimant No. 12940. Id. at 9-11. Thirteen years later, Verheyen pled guilty to sexually abusing

many Scouts in the UMC Church’s Scout Troop from the mid-1970s to the late 1980s. Amala Decl.,

Ex. 15, at 4.

        II.      PCVA Claimants’ Objections to the Debtors’ Disclosure Statement

        The PCVA Claimants object to the sufficiency and adequacy of the Disclosure Statement for

the following reasons:

        A.       Failure to Disclose the Assets and Liabilities of Each Party Receiving a Release

        The PCVA Claimants object to the adequacy of the Disclosure Statement because it fails

to provide them with sufficient information to make an informed decision on whether (a) to vote

to accept or reject the Plan, which proposes a release of all local councils and may propose a release

of charter organizations, or (b) to raise a “Best Interest of Creditors” objection.

        The Disclosure Statement does not provide any property-by-property valuation of the real

or personal property that the Debtors intend to transfer to a settlement trust, or any property-by-

property valuation of the real or personal property that the Debtors seek to retain. The same is true

of the Debtors’ other assets, including investments. It is imperative that the Disclosure Statement

provide the liquidation value or fair market value for each such property.

        The Disclosure Statement does not include in its liquidation analysis the properties of the

local councils. Under the Debtors’ governance documents, a local council’s property reverts to

the Debtors if the local council’s charter is not renewed. In a Chapter 7 liquidation of the Debtors,

the Chapter 7 trustee presumably would not renew any local council charters. Since the properties

revert to the Debtors, the liquidation analysis must include the liquidation value of all local council

real and personal property.
                                                    10
              Case 20-10343-LSS          Doc 3265        Filed 05/06/21    Page 11 of 27



       The Disclosure Statement and the Plan fail to provide any property valuation information

for a creditor, including the PCVA Claimants, to determine if each local council is making a

substantial contribution that warrants a release and channeling injunction. Any such valuation

must include the liquidation or fair market value of the local council’s assets, including any

justification by a council for asserting that an asset is unavailable to pay its creditors (e.g., donor

restricted), how many childhood sexual abuse claims implicate the local council, and how much

the local council is contributing in exchange for a release of such childhood sexual abuse claims.

       Based on each local council’s publicly available IRS Form 990 statements, each local

council has significant assets, including significant unrestricted assets. Moreover, if a local council

accounted for its real property using "book value" (e.g., the value it was worth at the time it was

acquired) and not its current fair market value, its IRS Form 990 statements likely undervalue its

total assets given the length of time most of these councils have existed and the property holdings

they have acquired over that time.

       The Disclosure Statement and the Plan do not provide any property valuation information

of any charter organization that will be released, including any justification by a charter

organization for asserting that an asset is unavailable to pay creditors (e.g., donor restricted), how

many childhood sexual abuse claims implicate each charter organization, and how much each

charter organization is contributing in exchange for a release of such childhood sexual abuse

claims. Like the local councils, many of the charter organizations, such as the Methodist Church,

Mormon Church, and Catholic Church, have significant real property and other assets.

       The PCVA Claimants cannot make an informed decision to vote to accept or reject the Plan

because the Disclosure Statement does not contain any information about the number of claims

against each local council or charter organization, or any estimate of the value of such claims. To

the extent that sexual abuse claims have not been filed against a local council or charter



                                                    11
             Case 20-10343-LSS          Doc 3265        Filed 05/06/21   Page 12 of 27



organization, the Debtors should disclose whether they have any indemnification or contribution

claims against each local council or charter organization.

       The Disclosure Statement also fails to adequately explain how any contribution by non-

Debtor entities, including local councils and charter organizations, will be utilized, including

whether their contribution will be used to pay administrative expenses, to pay trust administrative

and legal expenses, or to compensate others who do not have a claim against that entity.

       The inadequacy of the Disclosure Statement is illustrated by the fact that the Debtors state

in the Plan that they are “committed” to ensuring the local councils collectively contribute at least

$425 million. This disclosure is illusory because there is no agreement with the local councils to

contribute anything to the Plan. In this regard, the Plan is speculative at best and the Disclosure

Statement does nothing to inform abuse survivors whether and when any contribution by the local

councils might be realized. In addition, the Debtors fail to disclose how much each council has

available to contribute, how much each council is contributing, and how the contributions of each

council will be utilized, including whether the contributions of a council will be used to

compensate abuse survivors who do not have a claim against that council.

       Similarly, in the Disclosure Statement the Debtors do nothing more than assert that

childhood sexual abuse claims will range in value from somewhere between $2.4 billion and $7.1

billion. There is no discussion on how that value is determined. The Debtors project that the

recoveries on the childhood sexual abuse claims will range from 8% to 23%, and up to 100% with

the inclusion of available insurance. Under the Plan, the Debtors are the only parties that have

offered any consideration ($115 million) for the benefit of the childhood sexual abuse claims.

Assuming the childhood sexual claims are valued at $2.4 billion, the $115 million provides a 4.8%

recovery, far less than the lower amount asserted by the Debtors. With only $115 million available

for sexual abuse survivors, the Disclosure Statement does not describe how recoveries will reach



                                                   12
              Case 20-10343-LSS          Doc 3265        Filed 05/06/21    Page 13 of 27



8%, let alone up to 23% or 100%, when no other consideration has been committed by any other

party.

         This lack of basic information makes it impossible for creditors, including the PCVA

Claimants, to determine whether each council is making a substantial contribution, to make an

informed decision on whether to vote to accept or reject the Plan, which proposes to release each

council, and to make an informed decision on whether to raise a “Best Interest of Creditors”

objection because the Plan fails to award them the liquidated value of their claim against all entities

they are releasing.

         B.     Failure to Disclose the Specific Entities to Be Released

         The PCVA Claimants object to the adequacy of the Disclosure Statement and the

accompanying solicitation procedures because they fail to notify creditors, including the PCVA

Claimants, which local council and/or charter organization is associated with their abuse, whether

any such entity will receive a release, and if so, the terms of the release. If the Plan is designed to

provide a release to non-Debtor third parties, such as the local councils and charter organizations,

the Debtors should identify each local council and charter organization and their relationship to

each of the creditors, including the PCVA Claimants. For example, under the Global Resolution

Plan in the Plan, the “Protected Parties” (e.g., those that benefit from a release and channeling

injunction) should only include those non-Debtors that make a substantial contribution and receive

sufficient support by claimants whose claims will be released and/or the subject of a channeling

injunction.

         Most of the creditors who filed a Sexual Abuse Survivor Proof of Claim form, including

the PCVA Claimants, have legal claims against the Debtors, a local council, and a charter

organization. In their proof of claim forms, the PCVA Claimants made a good faith effort to

identify the local council(s) and/or charter organization(s) that may be liable for the childhood

sexual abuse they suffered that is the basis for their claim. However, the PCVA Claimants were
                                                    13
              Case 20-10343-LSS         Doc 3265        Filed 05/06/21    Page 14 of 27



children when they were sexually abused. Due to the passage of time and/or the psychological

effects of the abuse, many of them are unsure whether they have identified the correct entities and

others were simply too young to recall the correct names today.

       For the PCVA Claimants and other abuse survivors who do not know this information, the

information they need is largely within the purview of the Debtors and local councils, which

possess the Scouting unit rosters (e.g., Boy Scout Troop rosters and Cub Scout Pack rosters), camp

rosters, and adult volunteer rosters. In prepetition litigation, this disclosure would generally occur

through discovery that is currently barred by the preliminary injunction. Prior to the preliminary

injunction, the PCVA Claimants would normally issue discovery that demanded the Debtors

and/or local council(s) produce the roster(s) for the Claimant’s Scouting unit and/or Scout Camp

so the Claimant can find their name on the roster and confirm they have identified the correct local

council(s) and charter organization(s) for their Scouting unit and/or Scout Camp.

       If a Claimant’s name did not appear on a roster, which may have happened as a result of

human error and/or if the Claimant joined a Scouting unit in-between the annual registration

process, the Claimant could review the roster to see if the Claimant recognized the names of the

other children or adults on the roster. If so, the Claimant could contact some of the other members

of the Scouting unit to see if they could corroborate that the Claimant was a member of the

Scouting unit and/or attended the Scout Camp. If not, the Claimant would work with the Debtors

and/or the local council(s) to determine whether the Claimant identified the wrong Scouting unit

and appeared on the roster of a different Scouting unit. In addition to rosters, the Claimant would

also ask the Debtors and/or local council(s) in discovery to produce the charter for the Claimant’s

Scouting unit so the Claimant could confirm the correct charter organization(s) that chartered the

Claimant’s Scouting unit, particularly if the Debtors and local council(s) no longer had rosters for

the Scouting unit.



                                                   14
              Case 20-10343-LSS          Doc 3265        Filed 05/06/21   Page 15 of 27



       If the Claimant was unable to obtain records that confirm the Claimant has identified the

correct local council(s) and/or charter organization(s), the Claimant would ask the Debtors and/or

the local council(s) for a "person most knowledgeable" deposition about the local council(s) and/or

charter organization(s) who were responsible for the Claimant’s Scouting unit and/or the Scout

Camp the Claimant attended so that the Claimant could confirm that the Claimant has identified

the correct local council(s) and/or charter organization(s) for their Scouting unit and/or Scout

Camp. If the Claimant believes they may know the correct local council(s) and/or charter

organization(s), the Claimant would ask for any documents those organizations have about the

Claimant’s Scouting unit and the Claimant would ask the organizations for a "person most

knowledgeable" deposition to confirm the Claimant identified the correct local council(s) and/or

charter organization(s).

       The PCVA Claimants have not been able to pursue the above discovery because the

preliminary injunction prohibits the PCVA Claimants from pursuing any litigation against the

Debtors, local councils, and charter organizations. Nothing under the Plan provides a mechanism

by which a Claimant can confirm the Claimant has identified the correct local council(s) and/or

charter organization(s) before a release is given to those entities.

       C.      Trust Distribution Procedures

       The PCVA Claimants object to the adequacy of the Disclosure Statement because it fails

to explain how their claims will be valued in the trust procedures and what ability they will have

to contest the proposed valuation of their claim.

       For example, the Plan identifies a number of factors to be used in valuing each claim, but

neither the Plan nor the Disclosure Statement discloses how much weight will be assigned to those

factors. Given the current state of negotiations it may not be appropriate to disclose the weight

afforded to each factor. However, if such a valuation system is ultimately included in the Plan,

the weight afforded to each factor must be disclosed prior to when votes are solicited for the Plan
                                                    15
             Case 20-10343-LSS          Doc 3265        Filed 05/06/21   Page 16 of 27



so that claimants understand how their claim would be valued, can fairly estimate how their claim

would be valued, can see how their claim would be valued when compared to other claims, and

can decide whether to vote in favor or against the Plan given that valuation system.

       The Plan also suggests that the value of a claim might be reduced if the claimant lacks

certain information, such as the full name of the Scout leader who abused them, but neither the

Plan nor the Disclosure Statement indicates whether the claimant will have an opportunity to

pursue discovery so that they can supplement their claim with that missing information. As noted

above, many abuse survivors may not recall the full name of the person who abused them because

they were too young to recall the name, but the Debtors, the local councils, and the charter

organizations likely possess evidence, such as membership rosters and the “ineligible volunteer

files,” that could allow abuse survivors to supplement their claim with that information.

       D.      Failure to Disclose Insurance Coverage Risks

       The PCVA Claimants object to the adequacy of the Disclosure Statement because it fails

to explain the likelihood of defeating the insurers’ coverage defenses or the insurance companies’

ability to pay abuse claims that total billions of dollars. The Disclosure Statement barely makes a

passing note that the insurers have asserted coverage defenses, and the Debtors make no effort to

evaluate those risks. Beyond the coverage risks associated with the Debtors’ prepetition conduct,

the Debtors fail to discuss any risk associated with the proposed assignment of all of the insurance

of the Debtors, the local councils, and participating charter organizations to a trust, including any

risk associated with the anti-assignment clauses in such policies. If the Plan’s assignment violates

the anti-assignment clauses, the insurance coverage could evaporate.

       E.      Failure to Disclose How Insurance Policies Will Be Utilized

       The PCVA Claimants object to the adequacy of the Disclosure Statement because it fails

to explain how the proceeds of any insurance policies assigned to the trust will be utilized. The

PCVA Claimants are entitled to know how the proceeds of any policies will be utilized, including
                                                   16
              Case 20-10343-LSS         Doc 3265        Filed 05/06/21   Page 17 of 27



whether the proceeds of a policy that covers a Claimant’s claim is being used to pay administrative

expenses, to pay trust administrative and legal expenses, or to compensate others who do not have

a claim covered under the same policy.

       For example, if a Claimant has a $1 million childhood sexual abuse claim against the

Mormon Church, the Mormon Church presumably has sufficient assets to pay the full value of that

claim. In an insurance buy-back scenario, the insurers and the insured will insist that the insured

receives a release of all current and future claims against the insured, otherwise the insured would

be without insurance on those claims, would still be responsible for the defense costs on those

claims, and would still be at risk for a judgment on those claims. The PCVA Claimants are entitled

to know whether they will be required to release all of their claims against all insureds in order to

effectuate a buy back of a given policy, and if so, how the proceeds of any such buy back will be

utilized. In the foregoing example, the hypothetical Claimant is entitled to know whether he will

be required to release a claim worth $1,000,000 against the Mormon Church to effectuate a "buy

back" of a policy that names the Mormon Church as an insured. Moreover, the hypothetical

Claimant is entitled to know whether his share of the sale price of the policy could be a small

fraction of the value of his claim against that defendant.

       The PCVA Claimants need to know this information to determine whether each non-

Debtor who is released is making a substantial contribution and whether the "best interests" test is

met by that contribution.

       F.      Failure to Disclose the Contribution of Insurers and Their Insureds

       The PCVA Claimants object to the adequacy of the Disclosure Statement because it fails

to explain what contribution the insurers and their non-Debtor insureds will make in order to

receive a release.

       As noted above, almost every Claimant has a legal claim against a local council and/or a

charter organization. In addition to the Debtors, a local council was responsible for all Scouting
                                                   17
             Case 20-10343-LSS          Doc 3265       Filed 05/06/21    Page 18 of 27



units in its geographic region, including handling and processing complaints against Scout leaders

for allegedly sexually abusing children and ensuring that each Scouting unit abided by policies

and procedures to protect children from foreseeable harm. These local councils, the “eyes and

ears” of the Debtors, were often amongst the parties who neglected to protect the children in their

care from foreseeable harm.

       In turn, a charter organization was responsible for staffing and supervising the adult

volunteers of a Scouting unit, like a Boy Scout Troop or Cub Scout Pack, and were also amongst

the parties who neglected to protect the child members of a Scouting unit from foreseeable harm.

The leaders of the charter organization, including the Scout leaders who the charter organization

appointed to oversee its Scouting unit(s), were often amongst those to receive complaints that

another Scout leader was sexually abusing children in the Scouting unit, or saw the “red flags” or

warning signs that another Scout leader was sexually abusing children in the Scouting unit, but

neglected to take steps to protect the children from that danger.

       Many of the local councils and charter organizations face significant liability, and many

have substantial assets that are available to compensate abuse survivors, including the PCVA

Claimants who have a claim against them.

       The PCVA Claimants object to the adequacy of the Disclosure Statement because it fails

to specify what contribution the local councils and/or charter organizations will have to make to

receive a release, including a contribution above and beyond their rights under insurance policies.

The PCVA Claimants need to know this information to determine whether each entity who is

receiving a release, including any local council or charter organization, is making a substantial

contribution and whether the "Best Interests" test is met by that contribution.




                                                  18
              Case 20-10343-LSS          Doc 3265        Filed 05/06/21    Page 19 of 27



       G.         No Disclosure Regarding the Proposed Hartford Settlement Agreement

       The PCVA Claimants object to the adequacy of the Disclosure Statement because it fails

to explain how much each Claimant may receive as a result of the Debtors’ proposed settlement

with Hartford Accident and Indemnity Company, First State Insurance Company, Twin City Fire

Insurance Company, and Navigators Specialty Insurance Company (collectively “Hartford”),

whether each Claimant would be forced to release any of their claims in order to effectuate the

settlement, including claims they have against non-Debtor entities, and whether any party,

including Hartford and non-Debtor entities, would receive a channeling injunction as a result of

the settlement.

       The Debtors’ proposed settlement with Hartford, which was attached as Exhibit A to the

Second Mediators’ Report that was filed on April 16, 2021 (Dkt. 2624), is for $650,000,000 and

appears to require a release of all current and future claims that may exist under Hartford’s policies.

Based on a review of Hartford’s policies, it appears that Hartford’s policies cover some or all of

the claims of approximately 25,000 claimants in this bankruptcy. Pursuant to this analysis, the

Debtors’ proposed settlement with Hartford equates to an average of only about $26,000 per

claimant if the settlement proceeds are shared by the claimants with a claim that is covered by a

Hartford policy, and to an average of approximately $7,647 per claimant if the settlement proceeds

are shared with 85,000 claimants.

       Not only does the Disclosure Statement fail to disclose how the Debtors propose to allocate

those settlement funds, but it fails to disclose how much coverage is available under each of the

Hartford policies; which claimants have claims under each of the Hartford policies; the number of

claims that implicate each policy; the type of claims; and, the value of the claims. Based on the

years of the Hartford policies, it appears many of the policies had per occurrence limits of $500,000

with no aggregate limit. The Disclosure Statement fails to explain why a claimant whose claim



                                                    19
             Case 20-10343-LSS         Doc 3265        Filed 05/06/21   Page 20 of 27



triggers a $500,000 insurance policy should vote in favor of a Plan that may result in them

receiving an average of $7,647 from a settlement with Hartford.

       The Disclosure Statement also fails to disclose the insured(s) under each of the Hartford

policies, including whether the Debtors are insureds under each policy or whether the only insured

under some policies is a non-Debtor entity, such as a local council. In turn, the Disclosure

Statement fails to explain whether all current and future claims against the insured(s), including

non-Debtor entities, will have to be released in order to effectuate the settlement, and if so, the

value of those claims and why a claimant should agree to such a release if the insured has

substantial assets, including other insurance, that should be used to compensate the claimant.

       H.      The Scope of this Bankruptcy Necessitates Transparency Regarding the
               Handling of Insurance Policies

       As it stands, the Plan would provide each Claimant an average of $6,000, or less, from the

Debtors and the local councils, which they partly justify by the assignment of insurance policies.

The average award could be significantly lower, if non-existent, after administrative expenses.

The PCVA Claimants must have sufficient information to evaluate the risks of the Plan if the

PCVA Claimants are to release multiple non-Debtor entities. As filed, the Disclosure Statement

falls far short of the Bankruptcy Code’s standard for its approval.

       I.      Voting and Solicitation Procedures for Claimants with Multiple Sexual Abuse
               Survivor Proof of Claims

       As the Court is aware, multiple Sexual Abuse Survivor Proof of Claim forms were filed on

behalf of some claimants. The PCVA Claimants object to the Disclosure Statement and to the

proposed voting and solicitation procedures because they will disenfranchise the votes of survivors

in the event that more than one law firm submits a ballot on behalf of the same claimant. Instead,

the Debtors’ voting and solicitation procedures should require them to verify whether the law firm

who submits a ballot on behalf of a claimant has the authorization to act on behalf of the claimant

in those instances when it matters. For example, verification is not necessary if multiple ballots
                                                  20
              Case 20-10343-LSS          Doc 3265        Filed 05/06/21   Page 21 of 27



on behalf of the same claimant vote in the same manner. However, if the votes conflict and the

outcome of the tabulation could be affected, the Debtors must verify which ballot should be

counted by determining which law firm was authorized to submit the ballot. As it stands, the

Debtors have failed to explain how they intend to solicit and count votes for such claimants,

including how to ensure such claimants do not vote multiple times, how to determine who can vote

on behalf of such claimants, and how to determine which vote to count if inconsistent votes are

submitted on behalf of the same claimant.

       J.      Objection to Future and/or Amended Disclosure Statements

       The PCVA Claimants object to any future and/or amended disclosure statement by the

Debtors that fails to resolve the objections raised in this objection.

       K.      Joinder to the Objection to the Disclosure Statement by the Tort Claimants’
               Committee

       The PCVA Claimants join the objection to the Disclosure Statement filed by the Tort

Claimants’ Committee.

                                                   Respectfully submitted,

                                                   BIELLI & KLAUDER, LLC

Dated: May 6, 2021                                 /s/ David M. Klauder
       Wilmington, Delaware                        David M. Klauder, Esquire (No. 5769)
                                                   1204 N. King Street
                                                   Wilmington, DE 19801
                                                   Phone: (302) 803-4600
                                                   Fax: (302) 397-2557
                                                   Email: dklauder@bk-legal.com


                                                   and

                                                   PFAU COCHRAN VERTETIS AMALA PLLC
                                                   Michael T. Pfau, Esquire
                                                   Jason P. Amala, Esquire
                                                   Vincent T. Nappo, Esquire
                                                   403 Columbia Street, Suite 500
                                                   Seattle, WA 98104
                                                   Phone: (206) 451-8260
                                                    21
Case 20-10343-LSS   Doc 3265    Filed 05/06/21   Page 22 of 27



                           Facsimile: (206) 623-3624
                           michael@pcvalaw.com
                           jason@pcvalaw.com
                           vnappo@pcvalaw.com

                           Counsel to the PCVA Claimants




                           22
           Case 20-10343-LSS       Doc 3265     Filed 05/06/21    Page 23 of 27




                                   APPENDIX A
       The foregoing Objection to the Adequacy of Debtors’ Disclosure Statement in Support of
Amended Chapter 11 Plan of Reorganization was filed by the following creditors who each filed
a Sexual Abuse Survivor Proof of Claim and are represented by Pfau Cochran Vertetis Amala
PLLC (the “PCVA Claimants”). The numbers below are the claim numbers for each creditor’s
Sexual Abuse Survivor Proof of Claim.

 3412           10232           17327          28206           40176          53416
 3468           10235           17334          28210           40177          53447
 3470           10242           17335          28212           40188          53466
 3480           10243           17336          28216           40392          53467
 3508           10246           17337          28223           40410          53468
 3514           10259           17343          28233           40412          53472
 3516           10260           17346          28241           40428          53474
 3518           10261           17347          28245           40448          53487
 3548           10269           17348          28247           40467          53489
 3550           10368           17349          28248           40480          53522
 3552           10374           17350          28262           40481          53530
 3556           10508           17351          28265           40496          53533
 3626           10992           17352          28267           40498          53557
 3628           10993           17353          28270           40521          53558
 3630           11017           17356          28272           40526          53565
 3632           11023           17357          28273           40529          53578
 3634           11029           17359          28276           40532          53581
 3636           11031           17931          28279           40545          56184
 3637           11034           18782          28280           40577          56189
 3638           11035           18787          28283           40590          56214
 3640           11042           18788          28285           40591          56216
 3642           11043           18820          28291           40592          56492
 3644           11055           18826          28296           40599          56514
 3646           11061           20615          28300           40606          56547
 3648           11068           20624          28303           40610          56598
 3652           11071           20647          28305           40617          56600
 3654           11075           20659          28314           40621          56666
 3656           11076           20667          28315           40622          56681
 3658           11077           20682          28319           40624          56684
 3663           11080           20685          28323           40631          56685
 3665           11088           20708          28333           40632          56696
 3669           11093           20714          28335           40634          56697
 3675           11101           20725          28343           40636          56760
 3677           11103           20747          28345           42259          56789
 3681           11104           20760          28351           42311          56805
       Case 20-10343-LSS   Doc 3265   Filed 05/06/21   Page 24 of 27




3683      11105        20768          29580        42329         56810
3685      11106        20770          29581        42336         56833
3689      11109        20779          29583        42355         57456
3691      11117        20781          29586        42363         57630
3693      11119        20782          29587        42368         57639
3701      11120        20784          29588        42552         57642
3943      11122        20790          29592        42556         60302
3944      11123        20812          29594        42565         60369
3945      11127        20825          29596        42568         60443
3946      11184        20839          29597        42576         60615
3947      12814        20850          29600        42589         60751
3948      12818        20863          29603        42592         60816
3949      12819        20872          29606        42599         60923
3950      12821        20876          29613        42606         61276
3951      12823        20879          31921        42608         61690
3952      12824        20882          31927        42609         61800
3953      12829        20892          31930        42615         61811
3954      12861        20916          31961        42625         61834
3955      12882        20939          31976        42634         61957
3956      12883        20940          31988        42635         61977
3957      12895        20968          32052        42637         61978
3958      12896        20973          32061        42640         62111
3959      12912        20980          32071        42647         62125
4331      12918        21002          32114        42650         62183
4332      12923        21010          32136        42679         63267
4333      12929        21018          32140        42680         63346
4335      12937        21039          32141        42689         63359
4341      12940        21046          32158        42697         63436
4343      12942        21053          32160        42702         63438
4344      12947        21056          32163        42705         63532
4347      12952        21149          32164        42706         63571
4348      12957        21161          32165        42707         63591
4352      12962        21174          32206        42709         63645
4353      12963        21202          32223        42723         63670
4354      12968        21212          32230        42725         63701
4422      12969        21227          32255        42736         63751
4423      12970        21272          32270        42738         63771
4469      12989        21279          32290        42744         63780
4480      12991        21287          32307        42746         63791
4483      12992        21311          32336        42756         63868
4520      12993        21316          32344        42761         63914
4529      13003        21324          32353        42768         63921
4533      13451        21344          32384        42792         63970
       Case 20-10343-LSS   Doc 3265   Filed 05/06/21   Page 25 of 27




4538      14017        21355          32389        42796         64018
4545      14024        21357          32392        42817         64038
4547      14025        21361          32403        42819         64069
4554      14028        21368          32404        44476         64080
4558      14031        21382          32412        44511         64137
4680      14032        21586          32427        44512         64184
4684      14035        21607          32430        44518         64211
4687      14036        21720          32431        44550         64213
4688      14038        22410          32432        44573         64279
4689      14039        22414          32434        44610         64324
4690      14041        22433          32436        44614         65698
4691      14042        22446          32442        44654         65699
4692      15183        22459          32443        44700         65706
4693      15193        22463          32453        44730         65767
4694      15198        22494          32461        44844         65804
4698      15202        22507          32468        44857         65806
4699      15205        22508          32479        44873         65873
4700      15206        22518          32481        44884         66078
4702      15207        25251          32492        44914         70221
4706      15213        25252          32510        44946         70284
4707      15215        25253          32515        44998         70689
4710      15216        25254          32528        45006         70776
4712      15219        25256          32529        45044         70873
4715      15220        25257          32543        45058         70880
4716      15221        25258          32559        45064         71140
4723      15223        25259          35156        45082         71157
4724      15224        25261          35157        45087         71170
6363      15230        25262          35163        45088         71258
6365      15332        25264          35165        45092         71261
6366      15333        25265          35169        45095         71311
6367      15342        25266          35170        45103         71350
6368      15345        25267          35171        45109         71409
6369      15461        25269          35180        47687         71414
6370      15505        25270          35187        47729         71490
6376      15619        25271          35192        47745         71568
6380      15627        25272          35195        48013         71579
6381      15631        25275          35212        48028         71654
6382      15638        25276          35219        48035         71786
6383      15643        25277          35233        48057         71822
6384      15646        25278          35266        48059         71824
6394      15647        25279          36476        48060         71886
6397      15655        25281          36480        48087         71904
6398      15677        25283          36484        48089         71909
       Case 20-10343-LSS   Doc 3265   Filed 05/06/21   Page 26 of 27




6399      15681        25284          36494        48093         71985
6400      15682        25285          36495        48094         72008
6401      15683        25286          36501        48099         72035
6402      15685        25287          36515        48104         72076
6403      15686        25288          36521        48107         72106
6406      15735        25289          38009        48113         72111
6408      15740        25290          38081        48427         72129
7930      15742        25291          38083        48441         72142
7931      15746        25292          38089        48446         72145
7933      15747        25293          38107        48451         72177
7934      15749        25294          38131        48454         72192
7937      15750        25295          38133        48467         72233
7938      15753        25296          38139        48480         72312
7940      15759        25297          38154        48490         72365
7943      16244        25298          38172        48491         72390
7944      16245        25300          38173        48492         76263
7945      16246        25304          38280        48498         76284
7952      16247        25305          38281        48500         76330
7957      16248        25306          38282        48501         76377
7963      16249        25307          38296        48505         76632
7964      16250        25308          38311        48506         76708
7968      16251        25309          38319        48514         82969
7972      16252        25311          38325        48520         83136
7975      16254        27884          38340        48522         83195
7981      16255        27914          38341        48524         84975
7989      16256        27954          38345        48528         85019
7993      16258        27955          38346        48532         85034
8001      16259        27963          38352        48537         85142
8003      16261        27972          38361        48539         85171
8005      16262        27974          38364        52929         85291
8008      16263        28003          38365        52940         89625
8012      16264        28007          38381        52946         89784
8013      16265        28065          38389        52949         89830
8595      16266        28070          38394        52960         89904
9153      16267        28071          38404        52969         90742
9162      16269        28078          38408        53104         90828
9193      16270        28080          38417        53128         90873
9228      16271        28083          38423        53153         90942
9229      16272        28089          38432        53172         90991
9230      16273        28091          38434        53191         91123
9231      16275        28093          38436        53208         91134
9235      16276        28098          38444        53213         91280
9237      16278        28099          38455        53230         91293
        Case 20-10343-LSS   Doc 3265   Filed 05/06/21   Page 27 of 27




9240       16279        28101          38474        53287         91411
9272       17291        28126          40105        53303         91427
9276       17295        28128          40106        53315         91699
9278       17297        28136          40116        53328         91894
9324       17299        28139          40133        53337         92118
9331       17309        28151          40134        53360         92640
9361       17310        28159          40142        53374         93558
9363       17318        28170          40154        53389         93736
10227      17321        28175          40156        53392         93990
10231      17325        28187          40163        53412         104710
